AMENDMENT NO. 1
TO
CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) dated as of
March 17, 2011, is by and among AMERIGAS PROPANE, L.P., a Delaware limited
partnership (the “Borrower”), AMERIGAS PROPANE, INC., a Pennsylvania corporation
(the “General Partner”), PETROLANE INCORPORATED, a Pennsylvania corporation
(“Petrolane”; the General Partner and Petrolane are, on a joint and several
basis, the “Guarantors”; the Borrower, the General Partner and Petrolane are, on
a joint and several basis, the “Obligors”), J.P. MORGAN SECURITIES INC. and
CREDIT SUISSE SECURITIES (USA) LLC, as Co-Documentation Agent, the several
financial institutions from time to time party to the Credit Agreement
(collectively, the “Banks”; individually, a “Bank”) and WELLS FARGO BANK, N.A.
(as successor by merger to Wachovia Bank, National Association), as agent for
the Banks (the “Agent”), Issuing Bank and Swing Line Bank.

WITNESSETH:

WHEREAS, the Borrower, the Guarantors, the Agent, CitiGroup Global Markets Inc.,
as Syndication Agent and the Banks are parties to that certain Credit Agreement
dated as of November 6, 2006 (as in effect on the date hereof and amended,
supplemented or otherwise modified from time to time in accordance with its
terms, the “Credit Agreement”; terms used herein but not otherwise defined shall
have the meanings ascribed to such terms in the Credit Agreement);

WHEREAS, the Borrower and Guarantors have requested that the Agent and the Banks
agree to revise the definition of “Available Cash” in the Credit Agreement; and

WHEREAS, the Agent and the Required Banks have agreed to make such revision on
the terms and conditions set forth in this Amendment;

NOW THEREFORE, the parties hereto hereby agree as follows:

Section 1. Amendment. Subject to the satisfaction of the conditions precedent
specified in Section 3 below, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:

1.01. Definitions.

(a) Section 1.1 of the Credit Agreement shall be amended by amending and
restating the following definition to read as follows:

“Available Cash” as to any calendar quarter means

(a) the sum of (i) all cash of the Borrower and the Restricted Subsidiaries on
hand at the end of such quarter and (ii) all additional cash of the Borrower and
the Restricted Subsidiaries on hand on the date of determination of Available
Cash with respect to such quarter resulting from borrowings subsequent to the
end of such quarter, less

(b) the amount of cash reserves that is necessary or appropriate in the
reasonable discretion of the General Partner to (i) provide for the proper
conduct of the business of the Borrower and the Restricted Subsidiaries
(including reserves for future capital expenditures) subsequent to such quarter,
(ii) provide funds for distributions under Sections 5.3(a), (b) and (c) or
5.4(a) of the partnership agreement of the Public Partnership (such Sections as
in effect on the Closing Date, together with all related definitions, being
hereby incorporated herein in the form included in such partnership agreement on
the Closing Date and without regard to any subsequent amendments or waivers of
the provisions of, or any termination of, such partnership agreement) in respect
of any one or more of the next four quarters, or (iii) comply with applicable
law or any debt instrument or other agreement or obligation to which the
Borrower or any Restricted Subsidiary is a party or its assets are subject;
provided, however, that Available Cash attributable to any Restricted Subsidiary
shall be excluded to the extent dividends or distributions of such Available
Cash by such Restricted Subsidiary are not at the date of determination
permitted by the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or other regulation.

Section 2. Representations and Warranties. The Borrower and each Guarantor
represent and warrant to the Agent and each Bank that:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by the Borrower or
Guarantors, as applicable, and constitutes its legal, valid and binding
obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, moratorium or
similar laws affecting creditors’ rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

(c) No consent, approval or authorization of, or declaration or filing with, any
Governmental Authority is required for the valid execution, delivery and
performance of this Amendment.

(d) The representations and warranties set forth in Article VI of the Credit
Agreement (Sections 6.1 through 6.12 and Sections 6.17 through 6.25 with respect
to the Borrower; Section 6.15 (and such other Sections of Article VI that are
expressly related to Petrolane) with respect to Petrolane; and Section 6.16 (and
such other Sections of Article VI that are expressly related to the General
Partner) with respect to the General Partner) are true and correct in all
material respects on the date hereof as if made on and as of the date hereof
(except to the extent such representations and warranties expressly relate to an
earlier time or date, in which case they shall have been true and correct in all
material respects as of such earlier time or date) and as if each reference in
said Article VI to “this Agreement” includes reference to this Amendment and the
Credit Agreement as amended by this Amendment.

(e) There has occurred since September 30, 2010, no event or circumstance that
has resulted in, or presents a reasonable likelihood of having, a Material
Adverse Effect.

(f) No Default or Event of Default under the Credit Agreement has occurred and
is continuing on the date hereof (before and after giving effect to the
Amendment).

(g) There are no set-offs or defenses against the Notes, the Credit Agreement as
amended by this Amendment or any other Loan Document.

Section 3. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the following condition precedent:

3.01. Execution. This Amendment shall have been executed and delivered by the
Borrower, the Guarantors, the Agent and the Required Banks, and the Consent
attached hereto (the “Consent”) shall have been executed and delivered by the
Restricted Subsidiaries listed therein.

Section 4. Expenses. The Borrower shall pay (a) all out-of-pocket expenses of
the Agent (including reasonable fees and disbursements of counsel for the Agent)
in connection with the preparation of this Amendment and any other instruments
or documents to be delivered hereunder, any waiver or consent hereunder or
thereunder or any amendment hereof or thereof; and (b) all out-of-pocket
expenses incurred by the Agent and each of the Banks, including fees and
disbursements of counsel for the Agent and each Bank, in connection with any
Event of Default and collection and other enforcement proceedings resulting
therefrom, including out-of-pocket expenses incurred in enforcing the Credit
Agreement as amended by this Amendment, and the other Loan Documents.

Section 5. General. References (i) in the Credit Agreement (including references
to the Credit Agreement as amended hereby) to “this Agreement” (and indirect
references such as “hereunder,” “hereof” and words of like import referring to
the Credit Agreement), and (ii) in the other Loan Documents to “the Credit
Agreement” and “the Agreement” (and indirect references such as “thereunder,”
“thereof” and words of like import referring to the Credit Agreement) shall be
deemed to be references to the Credit Agreement as amended by this Amendment.

Section 6. Miscellaneous. Except as herein provided, the Credit Agreement and
all other Loan Documents shall remain unchanged and shall continue to be in full
force and effect and are hereby ratified and confirmed in all respects. This
Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same amendatory instrument, and any of the
parties hereto may execute this Amendment by signing any such counterpart.
Delivery of an executed counterpart of a signature page to this Amendment by
telefacsimile or by email in portable document format (“.pdf”) shall constitute
delivery of a manually executed counterpart of this Amendment. This Amendment
shall be governed by, and construed in accordance with, the law of the State of
New York.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

BORROWER:

AMERIGAS PROPANE, L.P.

 
By:AMERIGAS PROPANE, INC.,
as General Partner
By:
 
Name:
 
Title:
 



      GUARANTORS:

AMERIGAS PROPANE, INC.

By:
Name:
Title:


PETROLANE INCORPORATED

By:
Name:
Title:


WELLS FARGO BANK, N.A. (as successor by

merger to Wachovia Bank, National Association), as Agent and as a Bank

By:       
Name: Allison Newman
Title: Vice President


JPMORGAN CHASE BANK, N.A.

By:
Name:
Title:


2

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

By:
Name:
Title:


3

CITIZENS BANK OF PENNSYLVANIA

By:
Name:
Title:


4

THE BANK OF NEW YORK MELLON CORPORATION (as

successor by merger to Mellon Bank, N.A.)

By:
Name:
Title:


5

PNC BANK, NATIONAL ASSOCIATION

By:
Name:
Title:


6

MANUFACTURERS AND TRADERS TRUST COMPANY

By:
Name:
Title:


7

CONSENT

Each of the undersigned hereby acknowledges receipt of the foregoing Amendment
and hereby acknowledges and reaffirms that its Subsidiary Guarantee shall remain
in full force and effect and is hereby ratified and confirmed in all respects
notwithstanding the execution of such Amendment and the consummation of the
transactions described or otherwise contemplated therein. Each of the
undersigned hereby acknowledges, confirms and ratifies its obligations under the
Subsidiary Guarantee are valid and binding obligations upon it. Each of the
undersigned further acknowledges that it possesses no defense, offset,
counterclaim, or cross-claim whatsoever to the enforcement of such Subsidiary
Guarantee.

Date: March 17, 2011

AMERIGAS PROPANE PARTS & SERVICE, INC.

By:
Name:
Title:


AMERIGAS EAGLE HOLDINGS, INC.

By:
Name:
Title:


8